                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Boakai Boker,              )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00321-MOC
                                      )               3:16-cr-00092-MOC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 23, 2020 Order.

                                               November 23, 2020




         Case 3:20-cv-00321-MOC Document 7 Filed 11/23/20 Page 1 of 1
